ON APPLICATION FOR REHEARING
HOLMES, Judge.
On rehearing the employee contends that under this court’s construction of Ala.Code (1975), § 25-5-80, an employee would be barred by the one-year statute of limitations even if he “recover[ed] from a coma on the three hundred sixty-fourth (364th) day.” The employee misconstrues this court’s opinion.
Section 25-5-80 requires that the incapacity which will toll the statute of limitations must be such as will prevent the employee from filing suit “within the time in this section specified,” i.e., within one year following the accident. We express no opinion as to whether a coma lasting 364 days, or such other dire circumstances, would constitute such incapacity. We would note that such circumstances might very well toll the statute of limitations.
In any event, we hold only that under the facts of this case, the employee’s incapacity was not such as prevented her from filing suit within the one-year limitations period, as mandated by § 25-5-80.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
BRADLEY, P.J., and INGRAM, J., concur.